DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been cancelled.


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
 
Status of Claims
3.    This Office Action is in response to the application filed on 06/10/2022. Claims 21 through 40 are presently pending and are presented for examination.

Examiner’s note
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
5.	Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 
	Applicant submits that Beachem fails to teach or suggest that the selection of access points 402-410 is based on the detected movement of a plurality of mobile communication device(s). In addition, Applicant argued that Beachem fails to teach or suggest any selection of fixed base station (s) based on  detected movement one or more mobile communication devices.
Examiner respectfully disagrees. Beachem teaches in Fig. 4 the movement of Mobile Client Device 201 is detected by its distance 430 and 432 from Access Point A 402 and Access Point B 404 respectively. Fig. 4 shows the Mobile Client Device 201 is located closer to the Access Point a 402, therefore, Access Point A 402 is selected. Fig. 4 obviously shows when the Mobile Device 201 moves closer to the Access Point B 404 in the Virtual Access Point 420, then Access Point B 404 is selected. In addition, Beachem teaches mobile device’s network environment is constantly changing as the user moves about (see Beachem: paragraph 6). In addition, Beachem teaches that the prior art dynamically determines the access point with strongest signal and switches to the that access point (see Beachem: paragraph 9). In addition, Beachem teaches that the method tests (detect) whether the mobile client device 201 is transitioning from a secure location to mobile location and an appropriate access point for communication with mobile is select after going through a battery of tests (see Beachem: paragraph 169). In addition, Beachem teaches the user may not be aware and need not care that communication is actually roaming between one of multiple access points in the set of access points that forms the virtual access points and switching between access points forming a virtual access point does not affect the user. This feature is particularly advantageous for managing multiple access point and making them appear the user the same as a location definition (see Beachem: paragraph 161). Finally, it is obvious one of the fixed access point B 404 or A 402 is selected as the mobile device 201 moves closer to any one of them.


    PNG
    media_image1.png
    696
    1061
    media_image1.png
    Greyscale
	Applicant argued that Beachem does not explicitly teach assigning virtual base station.
	Examiner respectively disagrees. From first limitation, it is not clear whether the virtual base station is cleated or not. If it is created then there is at least a fixed base station included in it that is a fixed base station is assigned to it. This implicitly is taught by Beachem as shown in the Fig. 4 above. If the limitation 1 is only defining a container called virtual base station without any fixed base station in it-then the limitation is only a definition-does not carrier any patentability weight. However, examiner believes the definition of virtual base station and construction of virtual base station is taught in paragraph 161 and Fig. 4 of Beachem.  Even assigning virtual base to a fixed base station can be interpreted in switching between access points forming a virtual access point (see Beachem: paragraph 161).  
	Applicant argued that Navda does not teach or otherwise suggest the specifics of detecting movement of the wireless clients or the selecting access points based on the movement, as claimed.
	Examiner respectfully disagrees. The limitation “assigning the virtual base station to at least one of the plurality of fixed base station” is an orphan limitation it does not have anything do with a movement detection of previous limitation or a selected fixed base station from previous limitation. Navda teaches assigning virtual access points for each wireless client or class of clients, the virtual access points may be customized to fit the particular usage (see Navda: paragraph 70). It is clear that Navda teaches creation of  a virtual access point and assignment it to usage and can be customized for a particular usage.   

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. [US 10,687,259 B2-hearafter Wenger]. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 has broaden the scope of claim 1 by eliminating underlined portions from the limitations creating a virtual base station in the communication system based on one or more creation conditions or criteria; managing operation of the virtual base station, wherein the managing comprises: assigning a first fixed base station in the communication system to operate as the virtual base station; concurrently communicating data of the virtual base station to the first fixed base station and to one or more other fixed base stations in the communication system; switching assignment of the virtual base station to a second fixed base station from the one or more other fixed base stations, based on a determination that a switch of assignment of the virtual base station is required; and deleting the virtual base station based on one or more deletion conditions or criteria. 
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. [US 10,687,259 B2-hearafter Wenger]. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 has broaden the scope of claim 1 by eliminating underlined portions from the limitations creating a virtual base station in the communication system based on one or more creation conditions or criteria; managing operation of the virtual base station, wherein the managing comprises: assigning a first fixed base station in the communication system to operate as the virtual base station; concurrently communicating data of the virtual base station to the first fixed base station and to one or more other fixed base stations in the communication system; switching assignment of the virtual base station to a second fixed base station from the one or more other fixed base stations, based on a determination that a switch of assignment of the virtual base station is required; and deleting the virtual base station based on one or more deletion conditions or criteria.

Claims 26 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. [US 10,687,259 B2-hearafter Wenger]. Although the claims at issue are not identical, however, their scopes are the same.
Claims 27 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. [US 10,687,259 B2-hearafter Wenger]. Although the claims at issue are not identical, however, their scopes are the same.
Claims 28 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. [US 10,687,259 B2-hearafter Wenger]. Although the claims at issue are not identical, however, their scopes are the same.
Claims 29 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. [US 10,687,259 B2-hearafter Wenger]. Although the claims at issue are not identical, however, their scopes are the same.
Claims 30 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. [US 10,687,259 B2-hearafter Wenger]. Although the claims at issue are not identical, however, their scopes are the same.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21- 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it recites the limitation “creating a virtual base station in the communication system, wherein the creating comprises configuring of the virtual base station so that communicating of signals with one or more mobile communication devices  appears as originating from the virtual base station regardless the fixed base station within the plurality of fixed base stations handling the communicating of signals of the virtual base station”. This claim is vague. First it recites “creating a virtual base station in the communication system…” It is not clear when the virtual base station is created before being configured-the virtual base station must first be created before being configured (essential step where the virtual base station is created is missing). It seems the virtual base station is created on a fixed base station. This step is also missing.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it recites the limitation “assigning the virtual base station to at least one of the plurality of fixed base stations”. This limitation does not limit any of the previous limitation.
Claim 21 recites the limitation “…the fixed base station within the plurality of fixed base stations”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22- 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 21.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it recites the limitation “creating a virtual base station in the communication system, wherein the creating comprises configuring of the virtual base station so that communicating of signals with one or more mobile communication devices  appears as originating from the virtual base station regardless the fixed base station within the plurality of fixed base stations handling the communicating of signals of the virtual base station”. This claim is vague. First it recites “creating a virtual base station in the communication system…” It is not clear when the virtual base station is created before being configured-the virtual base station must first be created before being configured (essential step where the virtual base station is created is missing). It seems the virtual base station is created on a fixed base station. This step is also missing.
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it recites the limitation “assigning the virtual base station to at least one of the plurality of fixed base stations”. This limitation does not limit any of the previous limitation.
Claim 31 recites the limitation “…the fixed base station within the plurality of fixed base stations”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 32- 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 21.


Claim Rejections - 35 USC § 102
	
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23, 25, 31, 33, and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beachem (US 2006/0094400 A1).

For claims 21 and 31 Beachem teaches a method for providing mobile virtual base stations in a communication system that comprises a plurality of fixed base stations (see paragraph 161 “a group of access points (based stations) act as a virtual access point (base station) are presented to the user a single access point”), the method comprising: 
creating a virtual base station in the communication system (see paragraph 161 “a plurality or group of access points (base stations) may be set (may be created) to be virtual access point (base station)” and paragraph 162 “access point 402 and access point 404 may be combined into a virtual access point 420 for communication with the mobile client device 201. As such virtual access point 420 will be visible to the user only if 1 virtual access point 420 is defined”), wherein the creating comprises configuring of the virtual base station so that communicating of signals with one or more mobile communication devices  appears as originating from the virtual base station regardless of the fixed base station within the plurality of fixed base stations handling the communicating of signals of the virtual base station (see paragraph 161 “a group of access points (based stations) act as a virtual access point (base station) wherein the mobile client is not aware which access point is communicating with” and paragraph 162 “access point 402 and access point 404 may be combined into a virtual access point 420 for communication with the mobile client device 201. As such virtual access point 420 will be visible (signals with one or more mobile communication devices  appears as originating from the virtual base station regardless of the fixed base station within the plurality of fixed base stations handling the communicating of signals of the virtual base station)  to the user only if 1 virtual access point 420 is defined”); and 
managing operation of the virtual base station (see paragraph 161 “managing multiple access points are appeared as single access point”), wherein the managing comprises; 
detecting movement of the one or more mobile communication devices connected to the virtual base station (see Fig. 4 “movement of Mobile Client Device 201 is detected as the Mobile Device 201 which is connected to the Virtual Access Point 420 and moves closer to either Access Point A Client or Acc Pint B 404 depending on closeness and signal strength”, paragraph 27 “monitor the user changes in location and/or security features and applies the appropriate policies automatically as the user moves about (detecting user movement)” and “paragraph 161 roaming between any one of multiple access points”); 
selecting one of the plurality of fixed base stations based on the movement of the one or more mobile communication devices (see Fig. 4 “selecting access point B 404 or Access pint A 402 as mobile 201 moves”, paragraph 11 “selecting an access point based on location detection (movement detection)”, paragraphs 11-12 “selected access points”); and 
assigning the virtual base station to at least one of the plurality of fixed base stations (see Fig. 4 “Virtual Access Point 420 is assigned to selected access point B 404 and Access pint A 402 as mobile 201 moves”, paragraph 161 “a group of access points (based stations) are set (assigned) as a virtual access point (base station) and switching (assigning) between ace points forming a virtual access point”).

          For claims 23 and 33 Beachem the method/the system, further comprising concurrently providing data of the virtual base station to the assigned at least one fixed base station and to one or more other ones of the plurality of fixed base stations (see Beachem: Fig. 4 and paragraphs 161-162 “a virtual base station concurrently communicate data with access points (base stations) 406, 408, and 410”).

For claims 25 and 35 Beachem teaches the method/the system, wherein managing operation of the virtual base station comprises deleting the virtual base station based on one or more deletion conditions or criteria (see Beachem: paragraph 9 “dynamically changing Access Point based on dynamically changing environment”).

9.	Claims 22, 24, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Beachem (US 2006/0094400 A1) in view of Hiyama et al. (US 2003/0092443 A1).

For claims 22 and 32 Beachem does not explicitly teach the method/the system, comprising detecting movement of the one or more mobile communication devices based on movement of a transportation means associated with the virtual base station, wherein the one or more mobile communication devices are located within the transportation means.
However, Hiyama teaches a virtual device is installed in a train (moving transportation) for plurality of mobile communication terminals (see Hiyama: paragraph 4).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to us the teachings of Hiyama in the virtual wireless networking of Beachem to register a terminal that boards a train with location register (see Hiyama: paragraph 4).

          For claims 24 and 34 Beachem in view of Hiyama teaches the method/the system, comprising determining the one or more other ones of the plurality of fixed base stations based on the movement of the one or more mobile communication devices (see Hiyama: Fig. 1 “base station is in the direction of train path” and as discussed in claims 23 and 33). 

10.	Claims 26-30 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Beachem (US 2006/0094400 A1) in view of Chen et al. (US 2015/0264616 A1 A1).
          For claims 26 and 36 Beachem does not explicitly teach the method/the system, comprising deleting the virtual base station based on a determination that a number of mobile communication devices connected to the virtual base station drops below a specified threshold.
However, Chen teaches a virtual base station does not need to be used it may be deleted (see Chen: paragraph 197 and Fig. 1 “101”).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to us the teachings of Chen in the virtual wireless networking of Beachem in order to remove a virtual base station when it is no longer needed (see Chen: paragraph 197).

          For claims 27 and 37 Beachem further in view of Chen teaches the method/the system, comprising deleting the virtual base station based on a determination that less than a specified minimum number of mobile communication devices remain connected with the virtual base station for at least a particular duration (same as claims 26 and 36 deleting a virtual base station based on some criteria is a design case when the virtual base station is no longer needed or compared to some threshold criteria).

          For claims 28 and 38 Beachem in view of Chen teaches the method/the system, comprising deleting the virtual base station based on a determination that a number of mobile communication devices connected to the virtual base station does not reach a minimum value after a particular time (same as claims 26 and 36 deleting a virtual base station based on some criteria is a design case when the virtual base station is no longer needed or compared to some threshold criteria).

          For claims 29 and 39 Beachem in view of Chen the method/the system, comprising deleting the virtual base station based on a determination that at least some of a plurality of mobile communication devices connected with the virtual base station are also connected to a different virtual base station (same as claims 26 and 36 deleting a virtual base station based on some criteria is a design case when the virtual base station is no longer needed or compared to some threshold criteria).

          For claims 30 and 40 Beachem in view of Chen the method/the system, comprising deleting the virtual base station based on movement of a transportation means associated with the virtual base station (same as claims 26 and 36 deleting a virtual base station based on some criteria is a design case when the virtual base station is no longer needed or compared to some threshold criteria).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen et al. (US 7,495,608 B1), Navda et al. (US 2010/0195548 A1) and  Wang et al. (US 8,711,803 B1).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415